DETAILED ACTION
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-5, 7-15, 17-21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Owara et al. (US Patent # 7966293) in view of Lu et al (US Patent # 20050246376).  Please note that several disclosures are incorporated by reference in their entirety in paragraph 0001-0007, 0024 & 0028 of Lu and are understood to be part of Lu’s disclosure, specifically: Kottomtharayil (US PGPUB # 20050044114), Ignatius (US patent # 6418478), & Prahlad (US PGPUB # 20040167941). Similarly several disclosures are incorporated by reference in their entirety throughout the disclosure of Owara and are understood to be part of Owara’s disclosure.	With respect to independent claim 2, 12 Owara in view of Lu discloses:   A method for browsing data in a storage system [Owara relates to data storage systems and, in particular, to data backup operations and browsing of backups – Owara col 1 lines 7-9], the method comprising: 
              receiving at one or more media agents comprising computer hardware [media agents 160 – Lu fig 1][filer comprises hardware – Owara fig 6, col 9 lines 21-67], a request to browse a plurality of files stored in a Network-Attached Storage (NAS) Device [browse backups – Owara fig 19-20; client may request the services of the file system on the filer by issuing file system protocol messages (in the form of packets) to the filer over the network – Owara col 1 lines 25-35 in view of Owara col 4 lines 49-51 & col 10 lines 10-16 teaching that storage system may be configured as a network attached storage system ], wherein browsing displays one or more of the plurality of files in a first format associated with a first file names of directories and files displayed for browsing – Owara fig 10;  source/destination storage operating system may be either write in place or write anywhere file system – Owara col 13 lines 13-36 in view of col 1 lines 37-67; the source system is a networked computer that manages file systems stored on storage one or more storage disks 660. The source system 610 executes an operating system 611. The operating system 611 may be a filer implementing the Data Ontap.TM. storage operating system as described above or alternatively another operating system such as the commercially available Sun Microsystems's Solaris.RTM., Microsoft Windows.RTM. 2000, HP/UX or AIX. The operating system 611 implements an OS-specific file system (such as the above-described WAFL file system) on the disks 660 connected to the source system 610 – Owara col 9 lines 30-39] [source data comprises multiple files, which may correspond to the file system of the client and may correspond to Microsoft windows 2000 data - Lu 0044-0045 & Prahlad 0036-0037], the Network-Attached Storage (NAS) Device comprises a second file management system that is different than the first file management system [destination device may be network attached storage - Owara col 4 lines 49-51 & col 10 lines 10-16 teaching that storage system may be configured as a network attached storage system; source/destination storage operating system may be either write in place or write anywhere file system – Owara col 13 lines 13-36 in view of col 1 lines 37-67] [destination network storage system may be an ONTAP WAFL system - Owara col 2 lines 1-19] [galaxy file system is different from Microsoft windows 2000 file system – Prahlad 0057, 0068]; 
              directing with the one or more media agents, a file processor remotely located from the Network-Attached Storage (NAS) Device to retrieve a data structure from the Network-Attached Storage (NAS) Device [a media agent or computer system remotely located from a NAS device may retrieve a data structure from the NAS – Owara fig 13 in view of fig 23-24 in view of col 1 lines 25-30 teaching a filer may be further configured to operate according to a client/server model of information delivery to thereby allow many clients to access files stored on a server, e.g., the filer; data structure may be file or directory – Owara abstract] [data structure understood to comprise a chunk of data and metadata including file markers that identify the files in the chunk – Lu fig 4 in view of paragraph 0030] [created snapshots are also understood to be data structures comprising data and metadata including file markers that identify the plurality of files in the snapshot - Owara col 2 line 65 – col 3 line 11], wherein a data structure is retrieved with the second file management system, the data structure comprising at least a header and a chunk of data [data structures such as qtrees, snapshots or directories may be retrieved by a second file management system 700 and restored – Owara fig 11, 21, 23-24], the header comprising at least a set of file markers that identify the plurality of files in a chunk of data in the data structure, the data structure further comprising at least metadata about the plurality of files in the chunk of data inodes/index data function as headers which contain file markers that identify a plurality of files in a chunk/directory/qtree – Owara abstract, col 1 lines 44-45, col 6 lines 33-50 in view of Lu 0038, 0045]; 
              obtaining, with the file processor, the metadata in the data structure about the plurality of files in the chunk of data [Owara abstract, col 1 lines 44-45, col 6 lines 33-50 in view of Lu fig 4, paragraph 0038, 0045]; 
              displaying in a graphical user interface one or more of the plurality of files in the first format associated with the first file management system based on the metadata obtained from the chunk of data [at least GUI 694 in fig 6 allows user to browse information about files stored on network storage device - Owara abstract, col 7 lines 15-45].
Owara does not explicitly disclose a chunk of data, although the snapshots disclosed by Owara at least implicitly teach the claimed chunks of data.
Nevertheless in the same field of endeavor, Lu teaches data archiving and verification wherein data and metadata may be combined into chunks which are transferred to backup storage for archival (Lu 0045-0046, 0049-0051).  Therefore Owara in view of Lu teaches all limitations of the instant claims.
It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize chunks in the invention of Owara as taught by Lu because it would be advantageous for transmitting data across system networks in a package (Lu 0044).
With respect to dependent claim 3, 13 Owara in view of Lu discloses wherein the data structure retrieved from the Network-Attached Storage (NAS) Device is verified by comparing the data structure to an index accessible by the one or more media agents [Lu fig 6, paragraph 0038, 0053, 0055-0056].
With respect to dependent claim 4, 14 Owara in view of Lu discloses wherein a file server receives the data structure from the Network-Attached Storage (NAS) Device via a first network protocol and restores one or more of the plurality of files to a storage device via a second network protocol [managing backup and restore operations on a storage system, typically between source (or "primary") storage system and destination (or "secondary") storage system using a backup management client that employs a version of the Network Data Management Protocol (NDMP) to interface with the destination file server and generate an " index" of data structures (such as directories and files) from directly from scanning the trees of PCPIs ("Snapshots.TM.") stored on the destination – Owara col 7 lines 5-16 in view of disclosure that “” supporting a plurality of file system protocols, such as the conventional Common Internet File System (CIFS), the Network File System (NFS) and the Direct Access File System (DAFS) protocols, the utility of the filer may be enhanced for networking clients as per col 1 lines 43-56  & col 5 lines 21-42 of Rajan (US patent # 7107385) which is incorporated by reference in col 11 line 40 of Owara].
dependent claim 5, 15 Owara in view of Lu discloses wherein the first network protocol is a Network Data Management Protocol [Owara col 7 lines 5-16].
With respect to dependent claim 7, 17 Owara in view of Lu discloses browsing the plurality of files in the chunk of data [index can be browsed and selected data structures can be restored to a source filer/file server as desired. All back-ups/PCPIs can be contemporaneously browsed, allowing greater flexibility in selecting a best backup image to restore – Owara abstract].
With respect to dependent claim 8, 18 Owara in view of Lu discloses wherein the one or more media agents store the metadata in an index [index can be browsed and selected data structures can be restored to a source filer/file server as desired. All back-ups/PCPIs can be contemporaneously browsed, allowing greater flexibility in selecting a best backup image to restore – Owara abstract].
With respect to dependent claim 9, 19 Owara in view of Lu discloses identifying the data structure stored on the Network-Attached Storage (NAS) Device based at least in part on the index [index can be browsed and selected data structures can be restored to a source filer/file server as desired. All back-ups/PCPIs can be contemporaneously browsed, allowing greater flexibility in selecting a best backup image to restore – Owara abstract].
With respect to dependent claim 10, 20 Owara in view of Lu discloses determining whether the data structure stored on the Network-Attached Storage (NAS) Device is part of an incremental backup of the plurality of files [incremental pcpi – Owara col 4 lines 65-67]. 
With respect to dependent claim 11, 21 Owara in view of Lu discloses wherein the index identifies the path of the data structure on Network-Attached Storage (NAS) Device that contains the plurality of files [Owara abstract, fig 23-24].
Claims 6, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Owara/Lu in view of Chandrashekhar 0010  US PGPUB # 20050033988 
With respect to dependent claim 6, 16 Owara in view of Lu does not explicitly disclose a trailer. Nevertheless, in the same field of endeavor Chandrashekhar teaches means for transparent encryption and authentication of file data in networked storage environments (Chandrashekhar title, abstract) wherein means for providing security on a network attached storage entail a directed proxy server coupled to a databus, which is coupled to a plurality of clients. The directed proxy server is adapted to add header information and to add trailer information on a file by file basis. Therefore the combination of  Owara/Lu in view of Chandrashekhar discloses wherein the chunk of data further comprises a trailer further comprises a second set of set of file markers that identify the plurality of files in the chunk of data [In an alternative specific embodiment, the invention provides a system for providing security on a network attached storage. A directed proxy server is coupled to a databus, which is coupled to a plurality of clients. The directed proxy server is adapted to add header information and to add trailer information on a file by file basis. The directed proxy server is adapted to provide policy information on either or both the header information and the trailer information. A NAS server is coupled to the directed proxy server. One or more storage devices is coupled to the filer – Chandrashekhar 0010, 0055]. It would have been obvious to one of ordinary skill in the art at the time of the invention to add a trailer and header to file data in the invention of Owara/Lu as taught by Chandrashekhar because it would be advantageous for encoding metadata useful for hashing/indexing and routing/accessing data in a network environment which entails applying storage/access/routing policies to files (Chandrashekhar abstract, 0010, 0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rajan US PGPUB # 20040030822 teaches: A storage virtualization selection technique "automates" a virtualization selection process to create virtual disk (vdisk) storage objects over a volume of a file system implemented by a storage operating system of a multi-protocol storage appliance. The file system provides a virtualization system that aggregates physical storage of a set of disks or portions (e.g., extents) of disks into a pool of blocks that can be dynamically allocated to form a vdisk. The file system also provides reliability guarantees for the vdisks in accordance with its underlying architecture. That is, the file system organizes its storage within volumes created among the managed disks. The vdisk is thereafter created as a storage object within a volume and, thus, inherits the underlying reliability configuration associated with that volume. The portions are aggregated and allocated as a vdisk with reliability guarantees in response to a request to create the vdisk from a user of the storage appliance and without further user involvement. 
Kleiman US patent # 6604118 teaches: Duplicating all or part of a file system while maintaining consistent copies of the file system. The file server maintains a set of snapshots, each indicating a set of storage blocks making up a consistent copy of the file system as it was at a known time. Each snapshot can be used for a purpose other than maintaining the coherency of the file system, such as duplicating or transferring a backup copy of the file system to a destination storage medium. In a preferred embodiment, the snapshots can be manipulated to identify sets of storage blocks in the file system for incremental backup or copying, or to provide a file system backup that is both complete and relatively inexpensive
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133